DETAILED ACTION
The amendment filed 08/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,767,617 in view of Mundon (2016/0023721).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application claim the same limitations as the claims of U.S. Patent No. 10,767,617 with the exception of the current application claims a reaction structure is a rigid structure suspended above a seafloor and wave energy conversion occurs at the float body in response to relative movement between the reaction structure and the float body. U.S. Patent No. 10,767,617 claims a heave plate which is a reaction structure and inherently suspended above a seafloor. Mundon discloses a rigid reaction structure (110) and wave energy conversion occurs at the float body (100; para 0033) in response to relative movement between the reaction structure and the float body (para 0021-0022). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify U.S. Patent No. 10,767,617 and have energy conversion means at the float body in order to readily access the equipment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundon (2016/0023721) in view of Westby et al. (2012/0285544).
	With regard to claim 1, Mundon discloses a wave energy conversion system comprising: 
	a float body (100); a reaction structure (110); at least one tether (130) to couple the reaction structure to the float body (para 0028; fig. 4), wherein the reaction structure is configured to be suspended above a seafloor (fig. 4; para 0028), and wherein the reaction structure is a rigid structure (fig. 4) and wave energy conversion occurs at the float body (paras0030, 0033) in response to relative movement between the reaction structure and the float body (paras 0021-0022) ; and a controller to control the at least one tether (para 0030).
	Mundon is silent regarding the float body comprises one or more ballast chambers configured to submerge more of the float body beneath the water surface in response to an event and a controller controlling the tether between survivability modes, wherein each survivability mode adjusts a length of the at least one tether and an amount of ballast material within the float body wherein adjusting the length of the at least one tether causes the reaction structure to increase or decrease a distance of the reaction structure from the seafloor.
	Westby discloses a wave energy conversion device (abstract) comprising one or more ballast chambers configured to submerge more of the float body beneath the water surface (para 0044) in response to an event (paras 0044; 0110-0111) and at least one tether (13) to couple the reaction structure to the float body (fig. 1) with a controller (40) to control the at least one tether between survivability modes (para 0106-0109), wherein each survivability mode adjusts a length of the at least one tether (para 0106-0109) and an amount of ballast material within the float body (para 0110-0111). 	
	Westby discloses it is desirable to safeguard the buoyant body during storms (para 0001).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mundon and have ballast tanks and utilize a controller to control the tether and ballast the float body as taught by Westby in order to protect the components of the wave energy conversion device during severe weather events.
	With regard to the reaction structure to increasing or decreasing a distance of the reaction structure from the seafloor, Mundon discloses a reaction structure suspended above a seafloor with a tether controller. It would be obvious to one of ordinary skill in the art that when adjusting the length of the tether the reaction structure will increase or decrease a distance from the seafloor.
With regard to claim 2, Mundon, as modified, the controller is further configured to at least partially submerge the float body below a surface of a body of water in response to a determination of a survivability event (Westby; paras 0106-0111).
	With regard to claim 3 and 8, Mundon, as modified, further discloses the survivability event comprises a change in wave conditions (Westby; paras 0123-0125), and wherein the reaction structure comprises no energy conversion machinery (Mundon, fig. 4).
	With regard to claims 4 and 9, Mundon, as modified, further discloses the survivability event comprises an anticipated change in wave conditions (Westby; para 0006), and wherein the reaction structure has no moving parts (Mundon, fig. 4).
	With regard to claim 5, Mundon, as modified, further discloses a drivetrain (Mundon; paras 0030-0033; electrical generation equipment) on the float body, and wherein the float body comprises at least one ballast chamber (Westby; 22), and there is no drivetrain on the reaction structure (Mundon; fig. 4).
	With regard to claim 6, Mundon, as modified, further discloses a compressor (Westby; 27) to pump air into the at least one ballast chamber to evacuate water from the at least one ballast chamber (Westby; para 0128). 
With regard to claim 7, Mundon, as modified, further discloses the controller is further configured to control the at least one tether in response to a determination of a survivability event (Westby; paras 0106, 0123-0125).
With regard to claim 10, Mundon, as modified, further discloses the reaction structure comprises an asymmetric reaction structure (Mundon; para 0021).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundon (2016/0023721) in view of Westby et al. (2012/0285544) and Nair et al. (2017/0002789).
	With regard to claim 11, Mundon discloses a wave energy conversion system comprising: 
	a float body (100) comprising a generator to convert wave energy (para 0030); a reaction structure (110); at least one tether (130) to couple the reaction structure to the float body (para 0028; fig. 4), wherein the reaction structure is suspended above a seafloor (fig. 4; para 0028) and wherein the reaction structure is configured to move relative to the seafloor and the float body (paras 0033-0034; fig. 4), and wherein the reaction structure is a rigid structure (fig. 4) and wave energy conversion occurs at the float body (para 0033) and not at the reaction structure in response to relative movement between the reaction structure and the float body (para 0030; fig. 1); and a controller to control the at least one tether (para 0030).
	Mundon is silent regarding a plurality of tether and the float body comprising one or more ballast chambers and the controller controlling the tether between survivability modes, wherein each survivability mode adjusts a tension and/or length of the at least one tether and an amount of ballast material within the float body and wherein adjusting the length of the at least one tether causes the reaction structure to increase or decrease a distance of the reaction structure from the seafloor.
	Westby discloses a wave energy conversion device (abstract) comprising one or more ballast chambers (para 0044) at least one tether (13) to couple the reaction structure to the float body (fig. 1) with a controller (40) to control the at least one tether between survivability modes (para 0106-0109), wherein each survivability mode adjusts a tension and/or length of the at least one tether (para 0106-0109) and an amount of ballast material within the float body (para 0110-0111). 	
	Westby discloses it is desirable to safeguard the buoyant body during storms (para 0001).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mundon and utilize a controller to control the tether and ballast the float body as taught by Westby in order to protect the components of the wave energy conversion device during severe weather events.
	With regard to the reaction structure to increasing or decreasing a distance of the reaction structure from the seafloor, Mundon discloses a reaction structure suspended above a seafloor with a tether controller. It would be obvious to one of ordinary skill in the art that when adjusting the length of the tether the reaction structure will increase or decrease a distance from the seafloor.
	Nair discloses a wave energy conversion system (abstract) with a float body (206) and a reaction structure (204) wherein a plurality of tethers (202) couple the reaction structure to the float body (fig. 2A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mundon and utilize multiple tethers as taught by Nair in order to better suspend the reaction structure within the water.

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 	
	In response to applicant’s argument regarding the double patenting rejection, the examiner agrees that the language of claim 1 is different that the patented claims of U.S. Patent No. 10/767,617 but maintains that the current claims are not patentably distinct for the reasons discussed above.
	In response to applicant’s argument that Mundon in view of Westby does not disclose all the limitation of claim 1, the examiner disagrees. Mundon discloses a float body and a suspended reaction structure connected via a tendon with a tendon controller (para 0030). Mundon discloses the length of the line can be adjusted (figs. 3-4). Westby discloses adjusting the length of a tether for a survivability event. The examiner contends it would be obvious to one of ordinary skill in the art that when adjusting the length of the tether of Mundon, the reaction structure will increase or decrease a distance from the seafloor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
11/17/2022